                 Case 18-10601-MFW               Doc 1644         Filed 11/01/18         Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------------------------- x
                                                                          :
In re:                                                                    : Chapter 11
                                                                          :
THE WEINSTEIN COMPANY HOLDINGS LLC, ET AL., : Case No. 18-10601 (MFW)
                                                                          :
                            1
                  Debtors.                                                : (Jointly Administered)
                                                                          :
                                                                          : Hearing Date: November 6, 2018 at 2:00 p.m.
                                                                          : Objections Due: November 2, 2018 at 4:00 p.m.
                                                                                 Related to Docket Nos. 1635, 1637 & 1643
------------------------------------------------------------------------- x

    NOTICE OF HEARING REGARDING MOTION OF FIRST REPUBLIC BANK FOR
        ORDER GRANTING RELIEF FROM AUTOMATIC STAY FOR CAUSE
                    AND GRANTING RELATED RELIEF

       PLEASE TAKE NOTICE that on October 30, 2018, First Republic Bank (“First
Republic”) filed the Motion of First Republic Bank for Order Granting Relief from Automatic
Stay for Cause and Granting Related Relief [Docket No. 1635] (the “Motion”) with the United
States Bankruptcy Court for the District of Delaware, 824 North Market Street, Wilmington,
Delaware 19801 (the “Bankruptcy Court”). Contemporaneous with the filing of the Motion,
First Republic filed the Motion to Set Expedited Hearing Date and Shorten Notice Period with
Respect to Motion of First Republic Bank for Order Granting Relief from Automatic Stay for
Cause and Granting Related Relief [Docket No. 1637] (the “Motion to Shorten”). Copies of the
Motion and Motion to Shorten were previously served upon you.

       PLEASE TAKE FURTHER NOTICE that on November 1, 2018, the Bankruptcy
Court approved the Motion to Shorten. See Docket No. 1643.

        PLEASE TAKE FURTHER NOTICE that the Motion has been scheduled to be heard
by the Bankruptcy Court on November 6, 2018 at 2:00 p.m. (prevailing Eastern Time) (the
“Hearing”) before The Honorable Mary F. Walrath, United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 5th Floor, Courtroom #4, Wilmington, Delaware
19801.

        PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the
Motion shall be made in writing and shall set forth the basis thereof, and such responses or
objections must be filed with the Bankruptcy Court and served upon undersigned counsel so as

1
     The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
     The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
     New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
     procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
     is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
     claims and noticing agent at http://dm.epiq11.com/twc.



{01380428;v1 }                                              1
                 Case 18-10601-MFW   Doc 1644     Filed 11/01/18   Page 2 of 2



to be received on or before November 2, 2018 at 4:00 p.m. (prevailing Eastern Time) (the
“Objection Deadline”).

    IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION
WITHOUT FURTHER NOTICE OR HEARING.


Dated: November 1, 2018                        ASHBY & GEDDES, P.A.

                                               /s/ William P. Bowden
                                               William P. Bowden, Esq. (#2553)
                                               Katharina Earle, Esq. (#6348)
                                               500 Delaware Avenue, 8th Floor
                                               P.O. Box 1150
                                               Wilmington, DE 19899
                                               Telephone: (302) 654-1888
                                               Facsimile: (302) 654-2067

                                               -and-

                                               PAUL HASTINGS LLP

                                               Andrew V. Tenzer, Esq.
                                               200 Park Avenue
                                               New York, NY 10166
                                               Telephone: (212) 318-6000
                                               Facsimile: (212) 230-7699
                                               andrewtenzer@paulhastings.com

                                               Susan Z. Williams, Esq.
                                               1999 Avenue of the Stars
                                               Los Angeles, CA 90067
                                               Telephone: (310) 620-5700
                                               Facsimile: (310) 620-5899
                                               susanwilliams@paulhastings.com

                                               Counsel for First Republic Bank




{01380428;v1 }                             2
